 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                  UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
                                                    ***
13
     CHARLES ADRIAN FORD,                                 Case No. 2:17-cv-00112-RFB-VCF
14
                        Petitioner,                                         ORDER
15           v.
16   STATE OF NEVADA, et al.,
17                    Respondents.
18
             Petitioner’s third unopposed motion for extension of time (ECF No. 16) is GRANTED.
19
     Petitioner will have until May 9, 2019, to file an amended petition for writ of habeas corpus in this
20
     case.
21
             DATED this 26th day of March, 2019.
22

23
                                                            RICHARD F. BOULWARE, II
24                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                      1
